 In the Matter Of PLANKINTON PACKING COMPANYandPACKING HOUSEWORKERS ORGANIZING COMMITTEE ON BEHALF OF LOCAL 681 OF THEUNITED PACKING HOUSE WORKERS OF AMERICACase No. R-585CERTIFICATION OF REPRESENTATIVESApril 13, 1938On March 5, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.'The Direction of Election directed thatan election by secret ballot be conducted within fifteen (15) daysfrom the date of the Direction among the production and main-tenance employees employed by Plankinton Packing Company, Mil-waukee,Wisconsin, at its Milwaukee,Wisconsin, plant as of thepay-roll date of December 25, 1937, including wholesale marketoperators and company inspectors, but excluding clerical workers,supervisory employees, truck drivers, engine and boiler room em-ployees,watchmen, fire-prevention employees, and temporary em-ployees, and, excluding also those employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented, for the purposes of collective bargaining, by UnitedPacking House Workers, Local 681, affiliated with the Committeefor Industrial Organization, or by Amalgamated- Meat Cutters andButcher Workmen of North America, Local 248, affiliated with theAmerican Federation of Labor, or by neither.Pursuant to this Decision and Direction of Election, an electionby secret ballot was conducted under the direction and supervisionof Nathaniel S. Clark, the Regional Director for the Twelfth Region,(Milwaukee,Wisconsin), on March 11, 1938.Thereafter the saidRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties his IntermediateReport on the election.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties.15 N. L R B. 813.561 562NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows:Total number of eligible employees-------------------------854Total number of ballots counted---------------------------- 796Total number of votes for Amalgamated Meat Cutters andButcherWorkmen of North America, Local No. 248, A. Fof L----------------------------------------------------- 334Total number of votes for United Packing House Workers ofAmerica, Local No 681, C. I. 0-------------------------- 435Total number of votes for neither organization--------------- 27Total number of void ballots-------------------------------3Total number of blank ballots------------------------------3Total number of challenged ballots-------------------------5By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that United. Packing House Workers-ofAmerica, Local No. 681, affiliated with the Committee for IndustrialOrganization, has been selected by a majority of the production andmaintenance employees employed by Plankinton Packing Company,Milwaukee, Wisconsin, at its Milwaukee, Wisconsin, plant, includingwholesale market operators and company inspectors, but excludingclericalworkers, supervisory employees, truck drivers, engine andboiler room employees, watchmen, fire-prevention employees, andtemporary employees, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theNational Labor Relations Act, United Packing House Workers,Local No. 681, affiliated with the Committee for Industrial Organi-zation, isthe exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.